
Mr. President, the delegation of Pakistan extends to you its warmest congratulations on your election as President of the thirty-sixth session of the General Assembly. Your elevation to this high office is a tribute to your rich experience and deep understanding of international affairs and to your outstanding contribution to the work of the United Nations. We are confident that with your qualities of leadership and your dedication to the ideals of the Organization, you will be able to guide the deliberations of this session with distinction and success. It is a matter of special pleasure for us that you are from a country with which Pakistan enjoys traditional bonds of close friendship.
157.	I should like to express our deep appreciation for the outstanding leadership provided by your predecessor, Mr. Rudiger von Wechmar of the Federal Republic of Germany, to the previous session of the General Assembly.
158.	May I take this opportunity to pay a special tribute to the Secretary-General for his unremitting efforts over the years to defuse critical situations constituting threats to peace. We wish him even greater successes in his endeavors, on behalf of the international community, for the consolidation of peace and the welfare and progress of mankind.
159.	The United Nations is richer today by the birth of two nations. Pakistan greets the independence of Vanuatu and Belize and warmly welcomes their arrival in our growing community. We look forward to a relationship of mutual friendship and cooperation with the Governments and peoples of these new Member States.
160.	As the Secretary-General has pointed out in his annual report, fresh strains in international relations over the past year have aggravated the problems with which the world is confronted [ibid., sect. /]. The heightened tension in EastWest relations, as reflected in the new arms race involving a whole range of new nuclear weapons and the expansion of conventional armaments, and the lack of a dialog between the superPowers has further complicated the problems which smaller countries face in various parts of the world. Their situation has been compounded by the involvement of regional States in strategic relationships with the superPowers. The small States, therefore, have a vital stake in detente and in mutual accommodation between the two greatest Powers, provided that this accommodation is not reached at the cost of their own independence, sovereignty and territorial integrity.
161.	As we look around us, we observe a multiplicity of situations, any one of which could, in the present state of superPower confrontation, spark a wider conflict. While the United Nations grapples with many serious problems which are still unsolved, new sources of conflict have emerged to claim our urgent attention.
162.	The most serious threat to world peace continues to be posed by the conflict in the Middle East. The crux of the problem in the region remains the continued denial of the inalienable rights of the Palestinian people to self determination and the establishment of their own independent State in Palestine. Indeed, the situation has gravely deteriorated over the past year. Not only does Israel remain as intransigent as ever in respect of Palestinian rights: it has intensified its aggression in Lebanon. Not only does Israel continue to occupy Arab territories, including the Holy City of Jerusalem, in defiance of United Nations resolutions and world opinion: it has expanded its aggression to Iraq.
163.	The devastation inflicted on Lebanon by Israeli air raids and incitement to religious war among its people is a matter of the most anguished concern to Pakistan. I should like to pay a warm tribute to the Foreign Ministers of Kuwait, Saudi Arabia and Syria and to the Secretary General of the Arab League for their extraordinary efforts to promote peace and reconciliation among the Lebanese factions and to preserve the unity, sovereignty and territorial integrity of Lebanon.
164.	Israel must not be allowed to continue its lawless conduct with impunity. It is high time that the international community went beyond condemnation of Israel's behavior and took effective measures to restrain its future conduct.
165.	A just and comprehensive settlement of the Middle East problem cannot be negotiated without the full participation, on a basis of equality, of the PLO, the sole and legitimate representative of the Palestinian people. It is a matter of regret that the European Community has not yet followed up its Venice declaration of 13 June 19805 with a concrete plan of action. The point plan recently advanced by Crown Prince Fahd of Saudi Arabia is fully consistent, we believe, with the relevant United Nations resolutions and deserves serious attention. We believe that this plan can serve as a basis for a comprehensive approach to a just and lasting Middle East peace settlement to be negotiated at an international conference.
166.	Pakistan, both as a member of the Organization of the Islamic Conference and the nonaligned movement, has always supported international efforts to bring peace and tranquility to the Middle East on the basis of complete Israeli withdrawal from all the occupied Arab territories, including the Holy City of Jerusalem, full respect for the inalienable national rights of the Palestinian people and the establishment of an independent Palestinian State.
167.	Even as the Middle East cauldron continues to boil, the situation in neighboring Afghanistan brings a new and more immediate threat to the security of our region and to world peace. Pakistan's geographical location does not permit it to escape the consequences of the internal conflict in Afghanistan. The situation in that tormented country is not of Pakistan's making.
168.	We reject categorically the baseless and wholly propagandist accusation that Pakistan is responsible for the widespread national resistance in Afghanistan. That
people's struggle is entirely indigenous in character and represents the traditional response of the Afghan people to any challenge to their sovereignty and independence. The so-called situation "around" Afghanistan is a fallout from the turmoil within that country and will be resolved when conditions there return to normal. Today's painful realities in Afghanistan cannot be obscured by hurling abuse at Pakistan.
169. We heard from this rostrum a few days ago that the toiling people of Afghanistan have never lived better than since the April revolution and have begun to reap the fruits of a new, just and equitable social system. May we not then ask why one fifth of the total population of Afghanistan has fled the country and why those who remain inside are so implacably opposed to it?
170. Nearly 2.5 million Afghans have sought refuge in Pakistan, preferring to face a life of great hardship away from their ravaged hearths and homes. Indeed, the exodus continues unabated. The care and sustenance of this vast mass of displaced humanity is an awesome responsibility and an enormous burden. Pakistan bears half of the total expenditure required; we are grateful for the assistance we have received in this regard from UNHCR, the World Food Program, from other humanitarian organizations and from a number of friendly countries. While this assistance enables us to ensure the minimum welfare of the refugees, a great deal still needs to be done. The international community has a clear obligation to remain concerned . with the humanitarian dimension of the Afghanistan crisis so that the consequences of this grave human tragedy can be mitigated.
171.	It is a travesty of facts to attribute to Pakistan any motive other than a purely humanitarian one in fulfilling its international obligations towards these refugees or to allege that Pakistan has allowed its territory to be used as a conduit for the flow of arms to the mujahideen. Pakistan's frontier with Afghanistan stretches over more than 1,400 miles of territory which features some of the most rugged and inaccessible terrain in the world. This area is inhabited by fiercely independent tribes who straddle the international frontier and have moved across it freely over the centuries. It is beyond Pakistan's ability to seal this frontier.
172.	The key to the solution of the crisis in Afghanistan lies in the implementation of the principles laid down in the resolution of the eleventh session of the Islamic Conference, which has been fully reflected in General Assembly resolution 35/37, of 20 November 1980. These resolutions call for a. political settlement based on the immediate withdrawal of the foreign troops from Afghanistan; respect for its sovereignty, national independence, territorial integrity and nonaligned character; the right of the Afghan people to choose their own economic, political and social system free from outside intervention or coercion, and the right of the Afghan refugees to return to their homes in safety and honour. These principles were endorsed by the Conference of Ministers for Foreign Affairs of NonAligned Countries held at New Delhi in February of this year.
173.	The United Nations provides the only practical mechanism for a dialog among the parties directly concerned directed to a resolution of the crisis in Afghanistan. It is with this objective in view that we are prepared to set aside procedural problems and engage in an exchange of views on substantive issues through the Secretary-General or his representative, and at the same time prepare the ground for trilateral talks between the representatives of the Governments of Pakistan and Iran and those of the People's Democratic Party of Afghanistan, as soon as circumstances permit. We have already conveyed to the Secretary-General our position that such an exchange of views may begin immediately.
174.	It is our earnest hope that the talks which we visualize through the intermediary of the Secretary-General will set in motion an irreversible process of dialog for peace. If all the parses participating in this process are sincere in their search for a peaceful settlement, we may look forward to an early resolution of the internal conflict in Afghanistan and its external repercussions.
175.	Our quest for an early political settlement of the Afghanistan crisis has an extra dimension in the context of our relations with the Soviet Union. The crisis in Afghanistan, with its attendant complications, is an encumbrance on this relationship which we would wish to see removed as early as possible.
176.	We are prepared to cooperate to the limit of our capacity in the implementation of any international guarantees linked to the complete withdrawal of foreign troops from Afghanistan according to an established timetable. These guarantees would naturally ensure respect for the sovereignty, independence and territorial integrity of all the States in the region on the basis of strict observance of the principles of nonintervention and noninterference.
177.	There is a parallel situation in Kampuchea, where external military intervention has also taken place in violation of the fundamental principles of the Charter of the United Nations. As in the case of Afghanistan, so in that of Kampuchea: Pakistan fully supports the call for the withdrawal of foreign forces from Kampuchea and the exercise by the people of Kampuchea of their right to determine the'* destiny.
178.	Pakistan participated in the International Conference on Kampuchea held in New York in July of this year, which yielded positive results. We are hopeful that the efforts to establish a national coalition government will pave the way for a negotiated political solution in Kampuchea.
179.	The people of Pakistan are deeply anguished by the prolonged conflict between the brother States of Iran and Iraq. This tragic war has caused extensive suffering and bloodshed and inflicted colossal damage on the economies of the two countries, It has further exacerbated the climate of insecurity in an already troubled' region. Pakistan has made every effort, at the highest level, individually and together with other Islamic Heads of State, to restore peace between Iran and Iraq on the basis of the principles of the Charter of the United Nations and the charter of the Islamic Conference. President Ziaul Haq, accompanied by the Secretary-General of the Islamic Conference,, Mr. Habib Chatty, undertook a peace mission to Teheran and Baghdad in September last year.
He continued this mission, together with other Heads of State and Government members of the Islamic peace committee, in two subsequent visits to the two capitals during the course of this year.
180.	We hope that those and other mediation efforts, including that undertaken by the United Nations, through Mr. Olof Palme, will succeed in bringing to an end this fratricidal war, which has placed in jeopardy the security of the entire Gulf region. As an immediate neighbor of Iran and traditional friend of both Iran and Iraq, Pakistan has a special interest in a speedy resolution of this conflict on the basis of the principles of international law and justice and respect for the sovereignty, unity and territorial integrity of both countries.
181.	The Third Islamic Summit Conference, held at MeccaTaif in January this year, focused its attention on the key problems of the region, more especially on Jerusalem, Palestine and Afghanistan. In the Mecca declaration, the Islamic Conference proclaimed that the preservation of the security of the Gulf is the exclusive concern of the countries of that region. Pakistan is committed to this declaration. We welcome the establishment of the Gulf Cooperation Council to promote economic and other forms of cooperation among its member States.
182.	In common with the other littoral and hinterland States of the Indian Ocean, Pakistan remains seriously concerned over the growing buildup of greatPower military presence in the Indian Ocean and the deterioration in the climate of peace and security in the area. We fully support the call for an early convening of the Conference on the Indian Ocean, which should pave the way for the realization of the concept of the Indian Ocean as a zone of peace, ensuring genuine security and respect for the sovereignty, national independence and territorial integrity of the littoral and hinterland States of the Indian Ocean'. We also support the call of nonaligned Foreign Ministers, made in the meeting held at Delhi last February, for the start of a process of reduction of superPower military presence in the Indian Ocean area.
183.	Just as we share a 1,400 mile-long international frontier with Afghanistan, we have a common 1,200 mile-long border with India. We fully recognize the imperative of developing and maintaining good-neighborly relations with both those countries. A bitter chapter of our relations with India closed with the Simla Agreement of July 1972.6 We have sincerely tried ever since to implement that Agreement in letter and spirit.
184.	The Simla Agreement also provides a framework for the peaceful settlement of all disputes and differences between the two countries. Most of them have been resolved since the Agreement was signed. The only outstanding dispute pertains to Jammu and Kashmir, which, we believe, should be resolved in the spirit of the Simla Agreement and in the light of the relevant United Nations resolutions.
185.	The historic forces working in our region today demand that Pakistan and India should respond to the new realities by a sincere effort to forge a new relationship of mutual trust and confidence on a lasting basis. It is with that objective in view that we have declared < m readiness on several occasions in the recent .past to join with India in building a durable structure of peace between our two countries. Our proposals have ranged from a mutually acceptable ratio of forces and levels of armaments to the conclusion of a nonaggression pact.
186.	Pakistan is only one fourth the size of India and has almost one tenth its population. The disparity in resources and in industrial and technological development is equally striking. Pakistan cannot therefore pose a threat to India under any circumstances. We are not in competition with India in an arms race; we remain totally preoccupied with the security concerns which are peculiarly our own. Given the extent of our frontiers and the security threat to which we are exposed on account of the developments in the region, we have no choice but to maintain a minimum defence capability necessitated by the size and the geo strategic situation of Pakistan. It is wholly incorrect to characterize our sovereign right to strengthen our security as subordination of our interests to the strategic designs of any superPower.
187.	The people of Pakistan may be forgiven if they feel concerned at our neighbor's propensity to misinterpret our objectives and to speak of clouds of war. For our part, we feel that circumstances are building up in our region which offer us the opportunity of the century to achieve lasting peace between our two countries.
188.	A beginning has already been made to provide for bilateral consultations between Pakistan and India on matters of common interest on a continuing basis and also for cooperation in a multilateral framework with India and other countries of the SouthAsian region in certain agreed fields.
189.	A politically motivated propaganda campaign is being persistently carried on against Pakistan's peaceful nuclear Program. It is being given out that "suspicious" activities have come to light at Pakistan's nuclear power reactor near Karachi. It is patently false to say that anomalies and irregularities have been detected at the site. This reactor is under the safeguards system of IAEA and has been subject to regular inspection by the Agency ever since it went critical, the latest inspection being in August last. It is the height of irresponsibility to speculate that spent nuclear fuel can be diverted clandestinely from the reactor for non-peaceful purposes. There has not been a single instance of violation of safeguards by Pakistan during the past 45 inspections carried out by the Agency so far, and on each occasion the IAEA team certified that the situation in regard to the observance of the safeguards by Pakistan was entirely satisfactory. The Director General of the Agency is also on record as having expressed his appreciation for the cooperation extended by Pakistan to his inspectors in carrying out inspections and fuel verifications of the nuclear power plant in accordance with the existing agreement with the Agency.
190.	Pakistan has also accepted additional safeguards with reference to its nuclear power reactor at the behest of the Agency and will continue to extend its fullest cooperation in the future. Since the Conference of NonNuclear Weapon States in 1968, Pakistan has consistently demonstrated its dedication to the goal of preventing the spread of nuclear weapons, beginning with the proposal presented to that Conference for strengthening Security Council resolution 255 (1968) by transforming certain security assurances into positive guarantees to nonnuclear weapon States against the threat of use of nuclear weapons. Since that time we have been in quest of negative guarantees from the nuclear weapon Powers not to threaten the use of nuclear weapons against nonnuclear weapon States.
191.	The international community is aware that Pakistan has taken several initiatives to keep its area free of nuclear weapons. In the United Nations Pakistan has been making consistent efforts for the establishment of a nuclear-weapon-free zone in South Asia. As a first step towards that objective, Pakistan has proposed the adoption of a joint declaration for non-acquisition of nuclear weapons by the regional States. Pakistan has also offered India inspection of the nuclear facilities of the two countries on a reciprocal basis. I am happy to say that in a joint communique issued at the conclusion of the Indian Foreign Minister's visit to Pakistan last June the two countries reaffirmed that their respective nuclear Programs were entirely for peaceful purposes.
192.	It is a matter of deep concern that adherence to IAEA safeguards and even to the Treaty on the NonProliferation of Nuclear Weapons has not been sufficient to secure the legitimate right of States to have access to nuclear technology for their development. A case in point is the Israeli attack on the Iraqi nuclear installations which, in the words of the Director General of IAEA, was an attack on the Agency's safeguards system itself. The Israeli act signifies a new dimension in its aggressive policy in the Middle East which is being outrageously cited for emulation elsewhere.
193.	I turn now to general disarmament. The growing tension in EastWest relations presents the fearsome prospect of a new escalation in the nuclear arms race, which in the words of the Secretary-General is the greatest potential danger threatening mankind. We therefore welcome the recent agreement between the United States and the Soviet Union to enter into a dialog on the reduction of their theater nuclear forces in Europe. We hope that that will be a first step towards the early resumption of negotiations on major reductions of strategic arms and the start of an irreversible trend towards nuclear disarmament and the strengthening of international peace and security. The self-restraint shown by the two superPowers in abiding by the limitations imposed by SALT I and SALT II is a source of great satisfaction to us.
194.	The major nuclear Powers are already spending over $450 billion a year on their armed forces and armaments. That expenditure is about to take a quantum jump by the acquisition of yet more sophisticated nuclear weapon systems and new weapons of mass destruction. This continued escalation of the arms race directly and fundamentally jeopardizes the vital security interests of all States and enhances the risks of a nuclear war, which would endanger the very survival of mankind.
195.	The adverse international political climate has stultified progress in the disarmament negotiations in Geneva. Even in respect of the highest priority item namely the conclusion of a comprehensive nuclear test-ban treaty, no advance has been made for the last.several years. The prime negotiators seem determined to reserve for the nuclear-weapon States the prerogative of conducting nuclear explosions.
196.	The Committee on Disarmament has not been allowed to open negotiations on any of the broad range of issues relating to nuclear disarmament. Even where negotiating mechanisms have been established, such as on radiological and chemical weapons, the major nuclear Powers have shown a singular lack of sensitivity to the concerns and proposals of the nonaligned and neutral countries. On the comprehensive Program for disarmament, fundamental differences in approach between them and the nonaligned member States have dimmed the prospects of consensus.
197.	Right from the inception of disarmament discussions in the United Nations the highest priority has been assigned to measures of nuclear disarmament. The General Assembly has adopted several resolutions on the prohibition of the use of nuclear weapons. No serious efforts have been directed towards achieving that end. Less ambitious proposals, such as non-first use of nuclear weapons, have been put forward from time to time, but rejected as militating against strategic military doctrines. The Vienna talks, which have remained stagnant for the past several years, need to be pursued with new vigor to bring about agreement on the levels of armed forces and armaments in Central Europe, if prospects of an accord on the non-first use of nuclear weapons in Europe are to emerge.
198.	The situation in southern Africa remains a serious threat to regional and international peace. The persistence of the inhuman system of apartheid enforced by the racist regime in South Africa is a continuing challenge to the international conscience and a potential threat to peace. Pakistan fully supports the struggle of the African National Congress to dismantle that abhorrent system and restore the dignity and human rights of the entire people of South Africa.
199.	Emboldened by the acquisition of a formidable military machine with the help of certain developed nations, the racist regime in South Africa has repeatedly committed with impunity acts of unprovoked aggression against its neighbors. It continues its illegal occupation of Namibia and uses Namibian territory as a springboard for persistent armed attacks on Angola. Pretoria has also intensified its repression of SWAPO, which is leading the liberation struggle. Pakistan joins the world community once again in condemning the racist regime in the strongest terms for its most recent aggression against Angola and for its flagrant violation of Angola's sovereignty and territorial integrity.
200.	The effort mounted by the international community to bring independence to Namibia has reached a decisive stage. The recently concluded eighth emergency special session of the General Assembly underlined the international consensus behind Security Council resolution 435 (1978) and the need for the immediate implementation of the agreed independence plan.
201.	We have noted the statement of 24 September by the five Western countries which comprise the contact group on Namibia. Their intention to begin, discussions on "constitutional principles . . . likely to secure the confidence r? all concerned" may well defeat the objective of implementing Security Council resolution 435 (1978) in 1982, if the discussions seek to revise or dilute the independence plan.
202.	The inordinate delay in the withdrawal of South Africa from Namibia is intolerable. There should be no hesitation in setting a definite date for the independence of Namibia. Should it fail to meet the deadline the United Nations must proceed forthwith to the imposition of comprehensive and mandatory sanctions against the racist regime.
203.	In this context, I should like to pay a tribute to the role of the OAU for its efforts on behalf of the national liberation movements and in the solution of disputes among African States, including those of Chad and Western Sahara. The efforts of the seven nation committee to bring about a ceasefire followed by a referendum in Western Sahara deserve high appreciation.
204.	Pakistan shares the deep concern, expressed so eloquently by previous speakers, at the alarming deterioration of the economic situation, particularly of the developing countries. Their economic stagnation and declining growth, their large external deficits and mounting debt burdens, their losses from adverse terms of trade and growing protectionism, rising prices and falling real incomes for the hundreds of millions living in absolute poverty in the developing countries need no reiteration on my part. Suffice it to say that the growing ills of the world economy are deep rooted and need fundamental structural changes.
205.	The imperatives of interdependence have failed to receive adequate recognition even though it is an acknowledged fact that developing countries are the greatest source of trade expansion in the world and their economic wellbeing is essential for the health of the world economy.
206.	The global negotiations, to which the entire international community is committed, have yet to be launched. Expectations from the Ottawa summit meeting have remained un-fulfilled. Not only has international development cooperation received a serious setback, but today the very basis of multilateral cooperation has indeed been put in doubt. International economic negotiations have lost momentum and, where limited agreements have been reached, these have remained largely unimplemented.
207.	Pakistan hopes that the Nairobi Program of Action for the Development and Utilization of New and Renewable Sources of Energy, adopted by the Nairobi Conference, and the Substantial New Program of Action for the 1980s for the Least Developed Countries, adopted by the Paris Conference will be implemented effectively and expeditiously. We especially welcome the agreement reached in Paris to double development aid by 1985 to the 31 least developed countries with a population of 280 million.
208.	The international consensus of the need for world food security, that has existed since the World Food Conference of 1974, has yet to be translated into reality.
209.	Despite the Agreement Establishing a Common Fund for Commodities a modest fund the negotiations on arrangements for individual commodities are moving at a painfully slow pace.
210.	The work in the areas of trade, technology, industrialization and monetary reform has been equally disappointing. The adoption of the International Development Strategy for the Third United Nations Development Decade was an important step which provided a comprehensive framework for international development cooperation. But if the present negative trends continue, it is difficult to envisage how the goals and objectives of the Strategy can be realized.
211.	Our hopes now center on the forthcoming Cancun summit meeting to impart impetus to international development cooperation and facilitate early launching of the global negotiations However, Pakistan reiterates the view, consistently held by the Group of 77, that global economic problems can best be advanced within the universal framework of the United Nations.
212.	On the other hand, the developing countries, following the High Level Conference on Economic Cooperation among Developing Countries, held at Caracas, demonstrated a new impulse towards collective self-reliance. We are convinced that the Program of Action adopted by that Conference [see A/36/333] will yield balanced and lasting benefits, consolidating the solidarity of the developing countries and enhancing their negotiating position with industrialized countries. They, however, do not regard economic cooperation among developing countries as a substitute for NorthSouth understanding. An integrated and comprehensive solution of global economic problems cannot be achieved without the participation of all the countries concerned. In this context we associate ourselves unreservedly with the call made by the Minister for Foreign Affairs of France for the adopting of bold new policies of cooperation between the developed and developing countries [9th meeting].
213.	In conclusion, I should like to reaffirm our determination to uphold the rights and duties of States under the Charter of our Organization, our commitment to the principles of non-alignment our dedication to the realization of the objectives of h.? Islamic Conference. We firmly believe that only by honoring these obligations can we make a lasting contribution to world peace and the future wellbeing of mankind.
